UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IVAN DELGADO,

 

Plaintiff, : MEMORANDUM DECISION
AND ORDER

 

-against-
COMMISSIONER OF SOCIAL SECURITY, 18 Civ. 3960 (GBD) (DF)

Defendant.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Ivan Delgado brings this action against Defendant the Commissioner of Social
Security under the Social Security Act, 42 U.S.C. §§ 405(g), 1383(c)(3), seeking review of an
administrative law judge’s decision denying Plaintiff disability insurance benefits. (Compl., ECF
No. 2, at 2.) Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil
Procedure 12(c). (Notice of Mot. for J. on the Pleadings, ECF No. 18; Notice of Mot.,
ECF No. 22.)

Before this Court is Magistrate Judge Debra Freeman’s January 21, 2020 Report and
Recommendation (the “Report”), recommending that Plaintiff's motion be granted to the extent
that this case be remanded to the Social Security Administration (“SSA”) for further proceedings
and Defendant’s cross-motion be denied. (Report, ECF No. 25, at 42.) Magistrate Judge Freeman
advised the parties that failure to file timely objections to the Report would constitute a waiver of
those objections on appeal. (/d. at 42-43.) No objections have been filed.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate
judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,

414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear error is present when,

 

 
“upon review of the entire record, [the court is] left with the definite and firm conviction that a
mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation and
internal quotation marks omitted).

Magistrate Judge Freeman concluded that the administrative law judge erred in denying
Plaintiff disability insurance benefits. Specifically, she found that the judge made various
assumptions based on consultants’ reports and relied heavily upon these assumptions, despite the
fact that they that were not supported by substantial evidence. (Report at 39-42.)

Magistrate Judge Freeman’s findings regarding the administrative law judge’s errors were
well-reasoned and grounded in fact and law. This Court has reviewed the Report, and finds no
error, clear or otherwise. Accordingly, Magistrate Judge Freeman’s Report is ADOPTED in full.

PlaintifPs motion for judgment on the pleadings, (ECF No. 18), is GRANTED.
Defendant’s cross-motion for judgment on the pleadings, (ECF No. 22), is DENIED. This matter
is remanded for further proceedings. The Clerk of Court is directed to close the motions
accordingly.

Dated: New York, New York

February 26, 2020
SO ORDERED.

isin, 8. Doves

R@HB. DANIELS
mted States District Judge

 
